FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                      UNITED STATES COURT OF APPEALS                         July 1, 2014

                                                                        Elisabeth A. Shumaker
                                    TENTH CIRCUIT                           Clerk of Court



 MARJORIE A. CREAMER,

        Plaintiff - Appellant,
                                                            No. 13-3333
 v.
                                                             (D. Kansas)
 LARNED STATE HOSPITAL; HIGH                    (D.C. No. 5:13-CV-04125-JTM-DJW)
 PLAINS MENTAL HEALTH,

        Defendants - Appellees.




                                 ORDER AND JUDGMENT*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


      Marjorie Creamer, proceeding pro se and in forma pauperis (IFP), filed suit

against the Larned State Hospital and High Plains Mental Health (Defendants) in the


       After examining the briefs and the appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App.
P. 32.1 and 10th Cir. R. 32.1.
United States District Court for the District of Kansas. Her pleadings, both in that court

and on appeal, are almost incomprehensible. The district court noted the disconnect

between her claim for unlawful discrimination under the Americans with Disabilities Act

of 1990 (ADA), 42 U.S.C. § 12101 et seq., and her allegations that Defendants had

falsely imprisoned her and maintained false records about her. It issued an order for her

to show cause why the action should not be dismissed for failure to state a claim. See

28 U.S.C. § 1915(e)(2)(B). The court quoted the Supreme Court’s statement that “the

ADA forbids discrimination against disabled individuals in major areas of public life,

among them employment (Title I of the Act), public services (Title II), and public

accommodations (Title III),” PGA Tour, Inc. v. Martin, 532 U.S. 661, 675 (2001)

(footnotes omitted), and stated that she did not “plead an area of public life in which she

was discriminated against on the basis of a disability.” R. at 11. When Ms. Creamer did

not respond in the allotted time, the court dismissed the case for failure to state a claim.

       On appeal Ms. Cramer appears to assert that she did properly plead a claim under

the ADA. “We review de novo the district court’s decision to dismiss an IFP complaint

under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.” Kay v. Bemis, 500 F.3d

1214, 1217 (10th Cir. 2007). We employ the same standard we would employ under Fed.

R. Civ. P. 12(b)(6), looking “to the specific allegations in the complaint to determine

whether they plausibly support a legal claim for relief.” Id. at 1218 (internal quotation

marks omitted).


                                              2
       On appeal Ms. Creamer still does not show how her pleadings make out a

plausible claim under the ADA. Typical of her brief is her statement that “what this case

is about is the screening [High Plains Mental Health] discriminated along public enforcer

by false medical records of the [High Plains Mental Health] employees and [Logan State

Hospital] employees.” Aplt. Br. at 6. As far as we can tell, she is complaining (1) that

her medical records contain false information that she is homeless and has no income, (2)

that her posttraumatic stress disorder was aggravated by an encounter with police in

March 2013, and (3) that the police assaulted her and then “gave [Defendants] the control

over her life and the false records of the therapist interview that day.” R. at 6. But she

does not explain how Defendants discriminated against her, or how such discrimination is

covered by the ADA. We agree with the district court that Ms. Creamer has failed to

plead a claim against Defendants.

       We AFFIRM the district court’s dismissal of Ms. Creamer’s complaint. We

DENY her “Motion if Plaintiff Would Experience Death.”

                                           ENTERED FOR THE COURT


                                           Harris L Hartz
                                           Circuit Judge




                                              3